Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Claims 1-36 are pending in this application [8/2/2022].
Title and Claim 1 has been amended [8/2/2022].
Claims 2-36 have been newly added [8/2/2022].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument based on newly applied reference Soga (US-2019/0065842).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 13, 15-23, 25, and 26-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soga (US-2019/0065842).
As to Claim 1, Soga teaches ‘An information processing apparatus comprising: a storage that stores a plurality of sets of area information indicating an area specified by a user and a folder path specified by the user [par 0020, 0026, 0032, 0036-0038, 0049-0054 – MFP includes RAM/HDD for storing zone OCR character areas and folder path of a set path name]; and a controller [Fig 2 (211) – CPU], wherein the controller receives selection, from the plurality of stored sets, of a set to be used for specifying a folder in which input image data is to be stored, wherein the controller specifies the folder based on character information that is obtained from an area of the input image data and the folder path of the selected set, the area of the input image being an area indicated by area information of the selected set [par 0032, 0036-0038, 0049, 0051-0054 – OCR processing results of character areas in a scan image may be displayed as candidates for a folder path so that a path name can be set according to user selection], and wherein the controller executes a process for storing the input image data in the specified folder [par 0040 – the scan image data is transferred to a folder indicated by the storage destination path and stored]’.

Further, in regards to claim 25, the information processing apparatus of claim 1 performs the storing method of claim 25.
Further, in regards to claim 13, the storing method of claim 25 is fully embodied on the non-transitory computer-readable storage medium of claim 13.

As to Claims 3, 15 and 27, Soga teaches ‘wherein the specified folder is a folder having a folder name including a character string indicated by the obtained character information [par 0032, 0036-0038, 0051-0054 – OCR processing results of character areas in a scan image may be displayed as candidates for a folder path so that a path name can be set according to user selection]’.  

As to Claims 4, 16 and 28, Soga teaches ‘wherein the specified folder is the folder that has the folder name including the character string indicated by the obtained character information and that is under a folder indicated by the specified folder path [par 0032, 0036-0038, 0051-0054 – OCR processing results of character areas in a scan image may be displayed as candidates for a folder path so that a path name can be set according to user selection in which a storage destination path is generated for storing the scanned image]’.  

As to Claims 5,17 and 29, Soga teaches ‘wherein the area information of the selected set is position information indicating a position of the area specified by the user [par 0032, 0049 – position coordinates of a character area that is selected in stored in RAM/HDD]’.  

As to Claims 6, 18 and 30, Soga teaches ‘further comprising: a communicator [Fig 2 (219) – network I/F], wherein the communicator transmits the input image data for storing the input image data in the specified folder by the execution of the process for storing the input image data in the specified folder [par 0040 – the scan image data is transferred to a folder indicated by the storage destination path and stored in the file server]’.  

As to Claims 7, 19 and 31, Soga teaches ‘wherein the input image data is image data generated by scan of a document [par 0030 – scan process is performed by the scan executing unit]’.  

As to Claims 8, 20 and 32, Soga teaches ‘further comprising: a scanner [Fig 2 (222) – scanner unit], wherein the input image data is image data generated by the scan of the document by the scanner [par 0030 – scan process is performed by the scan executing unit]’.  

As to Claims 9, 21 and 33, Soga teaches ‘wherein the controller executes an analyzing process to the input image data, and wherein the controller obtains the character information by executing the analyzing process to the input image data [par 0025 – image analyzing unit performs an image analysis process to the received scan image data, such as specifying a character area and character recognition]’.  

As to Claims 10, 22 and 34, Soga teaches ‘wherein the area specified by the user is an area input by the user, and wherein the folder path specified by the user is a folder path input by the user [par 0032, 0036-0038, 0049, 0051-0054 – OCR processing results of character areas in a scan image as zone OCR character areas specified which may be displayed as candidates for a folder path so that a path name can be set according to user selection]’.  

As to Claims 11, 23 and 35, Soga teaches ‘wherein the selected set includes setting information for specifying a file name, and wherein the controller executes the process for storing the input image data as a file having the file name specified based on the setting information of the selected set in the specified folder [par 0033-0034, 0038-0040, 0054 – a file name for the obtained scanned image is generated based on corresponding character area specified in the image analysis process, where the scan image data is transferred to a folder indicated by the storage destination path in the file server]’.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Soga (US-2019/0065842) in view of Matsumoto (US-2019/0065843).
As to Claims 2, 14 and 26, Soga teaches all of the claimed elements/features as recited in independent claims 1, 13 and 25, respectively. Soga does not disclose expressly ‘wherein the controller specifies, by combining a character string indicated by the obtained character information and the folder path of the selected set, the folder in which the input image data is to be stored’.
Matsumoto teaches ‘wherein the controller specifies, by combining a character string indicated by the obtained character information and the folder path of the selected set, the folder in which the input image data is to be stored [par 0038, 0040-0042, 0059-0061 – combining multiple character area strings and folder path to which the scan image data is to be stored]’.
Soga and Matsumoto are analogous art because they are from the same field of endeavor, namely digital image data scanning systems. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include combining multiple character area strings, as taught by Matsumoto. The motivation for doing so would have been to selecting multiple character area strings to be combined in a file name and folder path. Therefore, it would have been obvious to combine Matsumoto with Soga to obtain the invention as specified in claims 2, 14 and 26.

Allowable Subject Matter
Claims 12, 24 and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Soga in view of Matsumoto and further in view of the prior art searched and/or cited does not teach nor render obvious “wherein the plurality of sets includes a first set and a second set, wherein the first set includes first area information and a first folder path, and wherein the second set includes second area information different from the first area information and a second folder path different from the first folder path” as recited in dependent claims 12, 24 and 36.

Conclusion
The prior art of record
a. US Publication No.	2019/0065842
b. US Publication No.	2019/0065843
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
c. US Publication No. 2019/0325210 	[Fig 1 (31, 32), par 0022-0037, 0048]


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677